
	
		I
		112th CONGRESS
		2d Session
		H. R. 6140
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Camp (for
			 himself, Mr. Kline, and
			 Mr. Jordan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit waivers relating to compliance with the work
		  requirements for the program of block grants to States for temporary assistance
		  for needy families, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Work Requirements for
			 Welfare Programs Act of 2012.
		2.FindingsCongress finds the following:
			(1)The bipartisan 1996 welfare reforms
			 succeeded as a result of their pro-work focus, as demonstrated by the
			 following:
				(A)Research has shown
			 that 65 percent of families receiving welfare through the former Aid to
			 Families with Dependent Children (AFDC) program, which lacked effective work
			 requirements and was replaced by the 1996 welfare reform law (P.L. 104–193),
			 remained on welfare for 8 or more years, and the average lifetime receipt of
			 welfare for families then receiving benefits was 13 years.
				(B)The 1996 welfare
			 reform law replaced the failed AFDC program with the Temporary Assistance for
			 Needy Families (TANF) block grant program, which made promoting work a central
			 focus of each State’s efforts to assist low-income parents in achieving
			 self-sufficiency.
				(C)The 1996 welfare
			 reforms resulted in—
					(i)significant
			 increases in the employment and earnings of single mothers;
					(ii)record declines
			 in welfare dependency as TANF rolls fell by more than 57 percent; and
					(iii)significant reductions in child poverty in
			 female-headed households, which even after the impact of a deep recession are
			 still below pre-reform levels.
					(2)The authors of the 1996 welfare reforms did
			 not intend for States to be able to waive this pro-work focus,
			 as indicated by the following:
				(A)In the 1996
			 welfare reform law, Congress created specific new work requirements for welfare
			 recipients.
				(B)In the 1996
			 welfare reform law, Congress allowed States some limited waiver authority over
			 only TANF State plan requirements which require the State to describe how they
			 intend to carry out various TANF program requirements.
				(C)In section 1115 of
			 the Social Security Act, Congress specifically did not authorize States to
			 seek, or the Secretary of Health and Human Services to award, waivers involving
			 TANF work requirements. In section 415 of the Social Security Act, Congress
			 specified that any waivers subsequently approved could not waive features of
			 those work requirements.
				(D)In a Congressional
			 summary published immediately after enactment of the 1996 reforms, the authors
			 of the 1996 welfare reform law summarized its intended treatment of waivers as
			 follows: Waivers granted after the date of enactment may not override
			 provisions of the TANF law that concern mandatory work
			 requirements..
				(3)The recent Department of Health and Human
			 Services Information Memorandum dated July 12, 2012, suggesting States may
			 waive this pro-work focus should be immediately withdrawn by the Obama
			 Administration, or repealed through this legislation, for the following
			 reasons:
				(A)In the 16 years since enactment of the 1996
			 welfare reforms, no previous Secretary of Health and Human Services has ever
			 asserted that he or she has authority to grant waivers involving TANF work
			 requirements.
				(B)Despite this fact, and without any prior
			 Obama Administration legislative proposal or consultation with Congress, on
			 July 12, 2012, the Department of Health and Human Services unilaterally
			 determined that the Secretary could permit States to waive statutory work
			 requirements for welfare recipients.
				(C)The Secretary should repeal the July 12,
			 2012 Information Memorandum and make it clear once again that States do not
			 have authority to seek, and the Secretary does not have the authority to grant,
			 waivers of work requirements under the TANF program, consistent with
			 longstanding interpretation of TANF law.
				3.Prohibition on
			 TANF waivers relating to compliance with the TANF work requirements
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Health and Human Services may not do
			 the following:
				(1)Finalize, implement, enforce, or otherwise
			 take any action to give effect to the Information Memorandum dated July 12,
			 2012 (Transmittal No. TANF–ACF–IM–2012–03), or to any administrative action
			 relating to the same subject matter set forth in the Information Memorandum or
			 that reflects the same or similar policies as those set forth in the
			 Information Memorandum.
				(2)Authorize,
			 approve, renew, modify, or extend any experimental, pilot, or demonstration
			 project under section 1115 of the Social Security Act (42 U.S.C. 1315) that
			 waives compliance with a requirement of section 407 of such Act (42 U.S.C. 607)
			 through a waiver of section 402 of such Act (42 U.S.C. 602) or that provides
			 authority for an expenditure which would not otherwise be an allowable use of
			 funds under a State program funded under part A of title IV of such Act (42
			 U.S.C. 601 et seq.) with respect to compliance with the work requirements in
			 section 407 of such Act to be regarded as an allowable use of funds under that
			 program for any period.
				(b)Rescission of
			 waiversAny waiver relating
			 to the subject matter set forth in the Information Memorandum or described in
			 subsection (a)(2) that is granted before the date of the enactment of this Act
			 is hereby rescinded and shall be null and void.
			
